 



Exhibit 10.4
GMP Amendment Number 13
     This Separate GMP Amendment is executed this 13th day of April, 2007, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project (“the Project”) as identified
therein,

  1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 13 and all Work previously
authorized pursuant to GMP Amendments shall be $581,259,905 and that the GMP is
accounted as follows: (a) the Preconstruction Services equals $350,000, (b) the
Construction Manager’s Lump Sum General Conditions equals $24,459,680, (c) the
Cost of the Work equals $524,933,005, (d) the Construction Manager’s Fee equals
$17,526,399, (e) Contingency equals $13,740,264, (f) the Mock-up Room cost of
Work equals $250,557).

                      OWNER       CONSTRUCTION MANAGER     GAYLORD NATIONAL, LLC
      PERINI TOMPKINS JOINT VENTURE    
By:
  Gaylord Hotels, Inc. sole member                
 
                   
By:

  /s/ David C. Kloeppel
 
Name: David C. Kloeppel       By:
  /s/ Mark Makary
 
Name: Mark Makary    

  Title:   EVP         Title:   Principal in Charge    

 